Case: 14-11380   Date Filed: 11/05/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-11380
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 1:12-cr-00014-WLS-TQL-3



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                   versus

BOBBY CHARLES TAYLOR,
a.k.a. Big Fifty,
                                                                   Defendant,
NOLBERTO MARTINEZ,
a.k.a. Negro,

                                                        Defendant-Appellant.

                     ________________________

              Appeals from the United States District Court
                  for the Middle District of Georgia
                     ________________________

                           (November 5, 2015)
                Case: 14-11380    Date Filed: 11/05/2015    Page: 2 of 6


Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Nolberto Martinez, Bobby Taylor and Victor Salinas were indicted, in Count

One, for conspiring among themselves and several others to possess with intent to

distribute cocaine and crack cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1).

The indictment also charged Martinez, in Count Three, with distribution of

cocaine, in violation of 21 U.S.C. § 841(a). Martinez and Taylor stood trial and

based in large part on the testimony of their coconspirators, were found guilty as

charged.

      In this appeal, Martinez argues that the evidence was insufficient to convict

him of the Count One conspiracy charge and that the District Court erred in

sentencing him to prison for a total of 360 months (360 months on Count One and

a concurrent term of 240 months on Count Three). We consider first his challenge

to Count One.

                                           I.

      We review de novo whether the evidence was sufficient to convict Martinez

on Count One, taking the evidence in the light most favorable to the jury’s verdict.

United States v. Jiminez, 564 F.3d 1280, 1284 (11th Cir. 2009). The evidence is

sufficient if a reasonable trier of fact could have found that it established guilt

beyond a reasonable doubt. Id. at 1284-85.


                                           2
              Case: 14-11380     Date Filed: 11/05/2015   Page: 3 of 6


      To convict a defendant for violating 21 U.S.C. § 846, the government must

prove beyond a reasonable doubt that: (1) a conspiracy existed; (2) the defendant

knew of the essential objectives of the conspiracy; and (3) the defendant

knowingly and voluntarily participated in the conspiracy. United States v.

Calderon, 127 F.3d 1314, 1326 (11th Cir. 1997). The government can show the

existence of such an agreement via circumstantial evidence, which would include

drawing inferences based on the conduct of those allegedly involved in the scheme.

United States v. Silvestri, 409 F.3d 1311, 1328 (11th Cir. 2005).

      While the existence of a simple buyer-seller relationship alone is insufficient

to prove a conspiratorial agreement, an agreement to enter into a conspiracy may

be inferred when the evidence shows a continuing relationship that results in the

repeated transfer of illegal drugs to a purchaser. United States v. Johnson, 889

F.2d 1032, 1035-36. “Where the buyer's purpose is merely to buy, and the seller's

purpose is merely to sell, and no prior or contemporaneous understanding exists

between the two beyond the sales agreement, no conspiracy has been shown.”

United States v. Beasley, 2 F.3d 1551, 1560 (11th Cir. 1993) (quotation omitted).

In Beasley, we held that there was sufficient evidence to establish the existence of

a conspiracy where the defendant had purchased drugs multiple times from another

party, the drugs had been fronted without payment, the initial seller knew where

the defendant was selling the drugs he had purchased, and they worked together to


                                          3
              Case: 14-11380       Date Filed: 11/05/2015   Page: 4 of 6


arrange a sale to another party. Id. This evidence demonstrated that the

relationship between the supplier and the defendant was “far more than merely a

buyer-seller relationship.” Id.

      That is what the evidence established in this case. Martinez of course

disagrees, contending that, at best, all the evidence showed was a buyer-seller

relationship involving himself, Winbush and Johnson and that Barge was

sometimes present associating with them. Had a conspiracy existed, he continues,

there would have been evidence that he and his alleged coconspirators shared the

proceeds of the drug sales; that they made cocaine sales on credit; that he gave

advice to the others about the cocaine sales; that the cocaine purchases were

coordinated; and that they solicited customers for each other.

      Martinez seems to discount the fact that he did sell cocaine. His problem is

that the testimony of the prosecution witnesses showed a continuing agreement to

sell drugs, an agreement that was executed time and time again. Moreover, a

reasonable jury could have found that he was a member of the Gulf Cartel and

based on the testimony of Agent Jordan, Mark Simpson and Stuart Cole, that he

was transporting drugs into the United States. In sum, the evidence fully supported

the jury’s verdict on Count One.

                                           II.




                                           4
              Case: 14-11380     Date Filed: 11/05/2015    Page: 5 of 6


      Martinez contends that in determining his sentence range under the

Guidelines, the District Court erred when it enhanced his base offense level by four

levels pursuant to U.S.S.G. § 3B1.1(a) for being a leader or organizer of criminal

activity involving five or more persons. We review the court’s determination of

Martinez’s role in the offense for clear error. United States v. Rodriguez De

Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). Under clear error review,

when two permissible views of the evidence exist, the factfinder’s choice between

them will not be clearly erroneous. Id. at 945.

      The Guidelines provide that a four-level enhancement may be applied if “the

defendant was an organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive.” U.S.S.G. § 3B1.1(a). The

commentary provides that the district court should consider the following factors:

(1) exercise of decision-making authority, (2) nature of participation in the offense,

(3) recruitment of accomplices, (4) claimed right to a larger share of the fruits of

the crime, (5) degree of participation in planning or organizing the offense, (6)

nature and scope of the illegal activity, and (7) degree of control and authority

exercised over others. U.S.S.G. § 3B1.1, comment. (n.4). There is no requirement

that all the considerations have to be present in any one case. United States v.

Ramirez, 426 F.3d 1344, 1356 (11th Cir. 2005).




                                           5
              Case: 14-11380     Date Filed: 11/05/2015   Page: 6 of 6


      Section 3B1.1 requires that the defendant exercise some degree of control,

influence, or leadership over another participant. United States v. Martinez, 584

F.3d 1022, 1026 (11th Cir. 2009). However, the assertion of control or influence

over only one individual is enough to support a § 3B1.1 enhancement. United

States v. Lozano, 490 F.3d 1317, 1323 (11th Cir. 2007).

      We find no clear error in the District Court’s application of § 3B1.1(a).

The evidence presented showed that Martinez exercised some degree of control,

influence, or leadership, as § 3B1.1(a) requires.

      AFFIRMED.




                                          6